In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-22-00018-CR
                               No. 02-22-00019-CR

                       THE STATE OF TEXAS, Appellant

                                           V.

                                JOSEPH TURNER



                    On Appeal from the 235th District Court
                              Cooke County, Texas
                    Trial Court No. CR21-00132, CR21-00133


                                     ORDER

                     AMENDED ABATEMENT ORDER

      We have considered “Motion To Abate Appeal In Order To Obtain

Findings Of Fact And Conclusions Of Law.”

      The motion is GRANTED.

      Accordingly, we abate this appeal and direct the trial court to prepare written

findings of fact and conclusions of law.

      The trial court shall file a record in this court on or before Friday,
September 30, 2022. The record shall include a supplemental clerk’s record

containing the trial court’s findings of fact and conclusions of law and a

supplemental reporter's record of any hearings on this matter. Upon our receipt of

the supplemental record, the appeal of this cause shall be reinstated automatically

without further order.

      We direct the clerk of this court to send a notice of this order to the

attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

      Dated August 1, 2022.

                                                         Per Curiam




                                        2